 8:19-cv-00130-RGK-PRSE Doc # 39 Filed: 07/23/20 Page 1 of 2 - Page ID # 135




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JESSE NARCISSE,

                    Plaintiff,                               8:19CV130

      vs.
                                                 MEMORANDUM AND ORDER
JOHN    REYNOLDS,  MELANIE
WHITTAMORE-MANTZIOS,   and
SPENCE PROPEL,

                    Defendants.


       This matter is before the court on its own motion. On January 23, 2020, the
court entered an order directing this non-prisoner1 case to proceed to service of
process and as of July 20, 2020, all Defendants have been served or waived service
and filed answers. Accordingly,

       IT IS ORDERED: Pursuant to General Order No. 2020-01 ¶ 6, because this
non-prisoner case has proceeded to service of process, this case is removed from
the pro se docket. The Clerk of Court shall randomly assign new judges to this case
and request a reassignment order from the Chief Judge.




      1
         Plaintiff is “civilly committed” to the Norfolk Regional Center. (Filing 1 at
CM/ECF pp. 8, 15–17.) Thus, Plaintiff is not a “prisoner” within the meaning of the
PLRA. See Reed v. Clarke, No. 4:04CV3168, 2005 WL 1075092, at *1 n.1 (D. Neb. May
5, 2005) (“The plaintiff is presently in the Lincoln Regional Center pursuant to a mental
health commitment. The Prison Litigation Reform Act (‘PLRA’) does not apply to
persons in custody pursuant to the Mental Health Commitment Act, as the definition of
‘prisoner’ in the PLRA does not include a person involuntarily committed for reasons of
mental health.”) (citing Kolocotronis v. Morgan, 247 F.3d 726, 728 (8th Cir.2001)).
8:19-cv-00130-RGK-PRSE Doc # 39 Filed: 07/23/20 Page 2 of 2 - Page ID # 136




    Dated this 23rd day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
